UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6065


MUSTAFA MUHAMMAD,

                    Plaintiff - Appellant,

             v.

IFWE, INC., a/k/a Tagged.com,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-02767-TDC)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mustafa Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mustafa Muhammad appeals the district court’s order dismissing his civil

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Muhammad v. IFWE, Inc., No. 8:17-cv-02767-TDC (D. Md. Jan. 4, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2